Exhibit 99.1 Shenae Osborn November 12, 2014 Board of Directors Classic Rules Judo Championships, Inc. Gentlemen: I hereby resign my position as Director and all other position to which I have been assigned, regardless of whether I served in such capacity, of the Company, effective at 11:59 A.M., November 12, 2014. The resignation is not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /s/Shenae Osborn Shenae Osborn
